PER CURIAM.
The appellee, a farmer-debtor who was adjudged a bankrupt under § 75, sub. s, of the Bankruptcy Act, 11 U.S.C.A. § 203, sub. s, sought to redeem his land by depositing in court the amount for which it had been reappraised. See § 75, sub. s(3). The appellant, a secured creditor holding a sheriff’s certificate of mortgage foreclosure sale issued upon foreclosure of a mortgage held by the appellant, made a written request for a public sale pursuant to the provisions of § 75, sub. s(3), 11 U.S.C.A. § 203, sub. s(3). The Conciliation Commissioner denied the request of the appellant for a public sale. Upon review, the District Court affirmed the Commissioner, and this appeal followed.
The opinion of the Supreme Court of the United States in Wright v. Union Central Life Insurance Co., 311 U.S. 273, 61 S.Ct. 196, 85 L.Ed. 184, and the opinion of this Court in Wolfheim v. State of South Dakota, 150 F.2d 1005, require the affirmance of the order appealed from.
The order is affirmed - and the Clerk of this Court is directed to issue a mandate forthwith.